oo Oo ON OO a FF WO ND =

NO bP DN DN NYO DBO - S| S|& S| S22 S22 = Ss = =
> SF F RBBRB GO RASaRaSaRN Sa

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,

Plaintiff, Case No. 2:10-cr-00221-LDG (GWF)
Ve ORDER
LONNIE TROY,

Defendant.

 

 

The Ninth Circuit remanded this case for the limited purpose of permitting this court
to grant or deny a certificate of appealability. The Court will deny a certificate of
appealability.

The Court declines to issue a certificate of appealability because (a) the Court
denied defendant’s 28 U.S.C. §2255 motion as untimely; (b) the timeliness of defendant’s
28 U.S.C. §2255 motion required a determination that the Supreme Court recognized, in
Johnson v. United States, 135 S.Ct 2551 (2015), that 18 U.S.C. §924(c)’s residual clause
is void for vagueness in violation of the Fifth Amendment; but (c) the Ninth Circuit resolved
that question, holding that it did not. United States v. Blackstone, 903 F.3d 1020, 1028 (9"
Cir. 2018) (cert. denied 2019 WL 2211790, U.S., June 24, 2019).

Accordingly,

 
50 OG Aa NO oa FF WO DY =|

PO DO NO NO A FF FP | HF SF FOF |S 6 =

 

THE COURT DECLINES to issue a Certificate of Appealibility for defendant’s
appeal of this Court’s Order (CM/ECF #64) denying his motion brought pursuant to 28
U.S.C. §2255.

DATED this BO day of July, 2019. 1

 

Lloyd D./Geotge.
United States District Judge

 
